EXHIBIT 10.32

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of this 21st  day of May
2019, by and among Integrated Ventures, Inc., a Nevada corporation (the
“Company”), all of the subsidiaries of the Company that are party to the
Agreement (collectively, “Subsidiaries”), and DigiMine LLC, a Delaware limited
liability company. (the “Holder”).

 

WHEREAS, the Holder beneficially owns and hold 20,000 shares of the Company’s
Series B Preferred Stock (the “Securities”); and

 

WHEREAS, the Holder desires to exchange (the “Exchange”) the Securities for a
new 10,000,000 shares of the Company’s common stock (the “Exchange Securities”)
to be issued in ten tranches of 1,000,000 shares each as set forth herein, and
the Company desires to issue the Exchange Securities in exchange for the
Securities, all on the terms and conditions set forth in this Agreement in
reliance on the exemption from registration provided by Rule 144 promulgated
under the Securities Act of 1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Holder hereby agree as follows:

 

Section 1.  Exchange.  Subject to and upon the terms and conditions set forth in
this Agreement, the Holder agrees to surrender to the Company the Securities
and, in exchange therefore, the Company shall issue to the Holder the Exchange
Securities.

 

1.1  Initial Closing.  On the Initial Closing Date (as defined below), the
Company will issue and deliver (or cause to be issued and delivered) the first
tranche of the Exchange Securities to the Holder, or in the name of a custodian
or nominee of the Holder, or as otherwise requested by the Holder in writing,
and the Holder will surrender to the Company the Securities and provide
documentation releasing its rights under the Security and Pledge Agreement
between the Holder and the Company, dated April 30, 2018.  The Initial Closing
of shall occur on the date of this Agreement or as soon as thereafter as is
practicable, but in no event later than May 23, 2019 (the “Initial Closing
Date”), subject to the provisions of Section 4 and Section 5 herein.

 

1.2  Subsequent Closings.  Ten trading days after the Initial Closing date and
each Ten trading days thereafter a Subsequent Closing shall be held (the
“Subsequent Closings” and each a “Subsequent Closing”.  At each Subsequent
Closing, the Company shall deliver an additional tranche of 1,000,000 shares of
its common stock to the Holder and a certificate of its CEO which is an exhibit
hereto. Notwithstanding the foregoing, the Holder may by notice request a delay
in any Subsequent Closing based upon its ownership of the common stock of the
Company exceeding 4.99% of the outstanding shares.  Once Holder sends a further
notice to the Company that its share ownership (after giving effect to the
shares to be issued in the Subsequent Closing) is under 4.99% of the outstanding
shares, Subsequent Closings shall resume until all of the Exchange Shares shall
have been issued, subject only to interruptions for additional notices from the
Holder regarding its aggregate stock ownership in the Company.

 

  1

   



 

1.3  Section 3(a)(9).  Assuming the accuracy of the representations and
warranties of each of the Company and the Holder set forth in Sections 2 and 3
of this Agreement, the parties acknowledge and agree that the purpose of such
representations and warranties is, among other things, to ensure that the
Exchange qualifies as an exempt transaction under the Securities Act, in
reliance on the opinion of Holder’s counsel delivered pursuant to Section 4.2 of
this Agreement.  

 

Section 2.  Representations and Warranties of the Company.  The Company
represents and warrants to the Holder that:

 

2.1  Organization and Qualification.  The Company and each of the subsidiaries
of the Company (the “Subsidiaries”) is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company, nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
this Agreement or any documents executed in connection herewith (the
“Transaction Documents”), (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

2.2  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals (as defined below).  This Agreement and
each other Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally; (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

  2

   



 

2.3  Issuance of Exchange Securities.  The issuance of the Exchange Securities
is duly authorized and, upon issuance in accordance with the terms hereof, the
Exchange Securities shall be validly issued, fully paid and non-assessable. 

 

2.4  No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance of the Exchange Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents; (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any options, contracts, agreements, liens, security interests, or
other encumbrances (“Liens”) upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected; or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

2.5  Acknowledgment Regarding the Exchange.  The Company acknowledges and agrees
that the Holder is acting solely in the capacity of an arm’s length third party
with respect to this Agreement and the transactions contemplated hereby.  The
Company further acknowledges the Holder is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby, and any advice given by the
Holder or any of their representatives or agents in connection with this
Agreement is merely incidental to the Exchange.

 

2.6  No Commission; No Other Consideration.  The Company has not paid or given,
and has not agreed to pay or give, directly or indirectly, any commission or
other remuneration for soliciting the Exchange.  The Exchange Securities are
being issued exclusively for the exchange of the Securities and no other
consideration has or will be paid for the Exchange Securities.

 

2.7  No Integration.  The Company has not, nor has any person acting on its
behalf, directly or indirectly made any offers or sales of any security or
solicited any offers to buy any security under circumstances that would cause
the Exchange and the issuance of the Exchange Securities pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from delivering the Exchange
Securities to the Holder, nor will the Company take any action or steps that
would cause the Exchange, issuance and delivery of the Exchange Securities to be
integrated with other offerings.

 

2.8  No Third-party Advisors.  Other than legal counsel, the Company has not
engaged any third parties to assist in the solicitation with respect to the
Exchange.

 

  3

   



 

2.9  SEC Reports; Financial Statements.  The Company has filed all periodic
reports, schedules, and other documents required to be filed by the Company
under the Securities Act and the Exchange Act of 1934, as amended (the “Exchange
Act”), including pursuant to Section 13(a) or 15(d) of the Exchange Act, to
comply with the adequate “current public information” requirement of Rule 144(c)
for the two years preceding the date hereof (or such shorter period as the
Company was required to file such material) (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”).  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

2.10  Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth in the SEC Reports.  The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities.  If
the Company has no subsidiaries, all other references to the Subsidiaries or any
of them in the Transaction Documents shall be disregarded.

 

2.11  Filings, Consents and Approvals.   the Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or any natural person, firm, partnership, association,
corporation, company, trust, business trust or other entity (each, a “Person”)
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the notice and/or application(s) to each
applicable Trading Market for the issuance and the listing of the shares of
Common Stock issuable upon conversion of the Exchange Securities for trading
thereon in the time and manner required thereby, and (ii) the filing of Form D
with the SEC and such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).

 

2.12  DTC Eligibility.  The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 



  4

   



  

2.13  Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof: (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect; (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the SEC; (iii) the Company has not
altered its method of accounting; (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholder or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate (as defined below), except pursuant to
existing Company stock option plans. The Company does not have pending before
the SEC any request for confidential treatment of information.  Except for the
issuance of the Exchange Securities contemplated by this Agreement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.

 

2.14  Litigation.  Other than as set forth in the Company’s Annual Report filed
on form 10K, there is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Exchange Securities or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.  

 

2.15   Labor Relations.  No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect.

 

2.16  Compliance.  Neither the Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived); (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

2.17  Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

  5

   



 

2.18  Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries, (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefor in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties and (iii) Liens held by the Holder.  Any
real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

 

2.19  Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate principal amount of
the Exchange Securities.  Neither the Company nor any Subsidiary has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.

 

2.20  Transactions With Affiliates and Employees.   None of the officers or
directors of the Company or any Subsidiary and, to the knowledge of the Company,
none of the employees of the Company or any Subsidiary is presently a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from providing for the borrowing of
money from or lending of money to, or otherwise requiring payments to or from
any officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company.

 

2.21  Sarbanes-Oxley; Internal Accounting Controls.  The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof and as of the Closing Date.  The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company and the Subsidiaries have established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the SEC’s rules and forms.  The Company’s certifying officers have evaluated
the effectiveness of the disclosure controls and procedures of the Company and
the Subsidiaries as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”).  The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) that have materially affected, or is reasonably likely to
materially affect, the internal control over financial reporting of the Company
and its Subsidiaries.

 

  6

   



 

2.22  Certain Fees. no brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiaries to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.

 

2.23  Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Exchange Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

2.24  Registration Rights.  No Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company or any Subsidiaries.

 

2.25  Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration.  Other than as set forth in Schedule 2.27, the
Company has not, in the 12 months preceding the date hereof, received notice
from the OTC or any other exchange or quotation service on which the Common
Stock is or has been listed or quoted (the “Trading Market”) to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. Other than as set forth in Schedule 2.27, the Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with all such listing and maintenance requirements.

 

2.26  Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Holder as a result of the  Holder and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the Exchange Securities pursuant to the Exchange.

 

2.27  Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Holder or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information.  The Company
understands and confirms that the Holder will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Holder regarding
the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that the Holder makes no
nor has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3 hereof.

 

  7

   



 

2.28  No Integrated Offering. Assuming the accuracy of the Holder’s
representations and warranties set forth in Section 3, neither the Company, nor
any of its Affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the Exchange to be
integrated with prior offerings by the Company for purposes of (i) the
Securities Act which would require the registration of any such securities under
the Securities Act, or (ii) any applicable shareholder approval provisions of
any Trading Market on which any of the securities of the Company are listed or
designated.

 

2.29  Solvency.  The Company does not intend to incur debts beyond its ability
to pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).    The SEC Reports set forth
as of the date hereof all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments.  For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $50,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same, are, or should be, reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  Other than as set forth in Schedule 2.31,
neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.

 

2.30  Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

2.31  Foreign Corrupt Practices.  Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity; (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds;
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is  in violation of law or (iv) violated in any material respect
any provision of FCPA.

 

2.32  No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.

 

2.33  Acknowledgment Regarding Holder’s Exchange of Securities.  The Company
acknowledges and agrees that the Holder is acting solely in the capacity of an
arm’s length party with respect to the Transaction Documents and the
transactions contemplated thereby.

 



  8

   



  

2.34   Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the issuance or resale of any of
the Exchange Securities or the shares of Common Stock into which the Exchange
Securities are convertible or exercisable, as applicable, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Exchange Securities or the shares of Common Stock into which the Exchange
Securities are convertible or exercisable, as applicable, or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company.

 

2.35  Office of Foreign Assets Control.  Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

2.36  Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve.  Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

 

2.37  Money Laundering.  The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

Section 3.  Representations and Warranties of the Holder.  The Holder represents
and warrants, severally and not jointly, to the Company that:

 

3.1  Ownership of the Securities.  The Holder is the legal and beneficial owner
of the Securities.  The Holder paid for the Securities, and has continuously
held the Securities since its issuance or purchase.  The Holder, individually or
through an affiliate, owns the Securities outright and free and clear of any
options, contracts, agreements, liens, security interests, or other
encumbrances.

 

3.2  No Public Sale or Distribution.  The Holder is acquiring the Exchange
Securities in the ordinary course of business for its own account and not with a
view toward, or for resale in connection with, the public sale or distribution
thereof; provided, however, that by making the representations herein, the
Holder does not agree to hold any of the Exchange Securities or the shares of
Common Stock into which such securities are convertible or exercisable, as
applicable, for any minimum or other specific term and reserves the right to
dispose of the Exchange Securities and the shares of Common Stock into which
such securities are convertible and exercisable at any time in accordance with
an exemption from the registration requirements of the Securities Act and
applicable state securities laws.  The Holder does not presently have any
agreement or understanding, directly or indirectly, with any person to
distribute, or transfer any interest or grant participation rights in, the
Securities or the Exchange Securities.

 



  9

   



  

3.3  Accredited Investor and Affiliate Status.  The Holder is an “accredited
investor” as that term is defined in Rule 501 of Regulation D under the
Securities Act.  The Holder is not, and has not been, for a period of at least
three months prior to the date of this Agreement (a) an officer or director of
the Company, (b) an “affiliate” of the Company (as defined in Rule 144) (an
“Affiliate”) or (c) a “beneficial owner” of more than 10% of the common stock
(as defined for purposes of Rule 13d-3 of the Exchange Act).

 

3.4  Reliance on Exemptions.  The Holder understands that the Exchange is being
made in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and the Holder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of the Holder to complete the Exchange and to
acquire the Exchange Securities.

 

3.5  Information.  The Holder has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the Exchange which have been requested by the Holder.  The Holder has been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Holder or its
representatives shall modify, amend or affect the Holder’s right to rely on the
Company’s representations and warranties contained herein.  The Holder
acknowledges that all of the documents filed by the Company with the SEC under
Sections 13(a), 14(a) or 15(d) of the Exchange Act that have been posted on the
SEC’s EDGAR site are available to the Holder, and the Holder has not relied on
any statement of the Company not contained in such documents in connection with
the Holder’s decision to enter into this Agreement and the Exchange.

 

3.6  Risk.  The Holder understands that its investment in the Exchange
Securities involves a high degree of risk.  The Holder is able to bear the risk
of an investment in the Exchange Securities including, without limitation, the
risk of total loss of its investment.  The Holder has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to the Exchange.  There is no assurance that
the Exchange Securities or any securities into which the Exchange Securities may
convert will continue to be quoted, traded or listed for trading or quotation on
the OTCBB or on any other organized market or quotation system.

 

3.7  No Governmental Review.  The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement in connection with the
Exchange or the fairness or suitability of the investment in the Exchange
Securities nor have such authorities passed upon or endorsed the merits of the
Exchange Securities.

 

3.8  Organization; Authorization.  The Holder is duly organized, validly
existing and in good standing under the laws of its state of formation and has
the requisite organizational power and authority to enter into and perform its
obligations under this Agreement.

 

3.9  Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Holder and shall constitute
the legal, valid and binding obligations of the Holder enforceable against the
Holder in accordance with its terms.  The execution, delivery and performance of
this Agreement by the Holder and the consummation by the Holder of the
transactions contemplated hereby (including, without limitation, the irrevocable
surrender of the Securities) will not result in a violation of the
organizational documents of the Holder.

 

3.10  Prior Investment Experience.  The Holder acknowledges that it has prior
investment experience, including investment in securities of the type being
exchanged, including the Securities and the Exchange Securities, and has read
all of the documents furnished or made available by the Company to it and is
able to evaluate the merits and risks of such an investment on its behalf, and
that it recognizes the highly speculative nature of this investment.

 

3.11  Tax Consequences.  The Holder acknowledges that the Company has made no
representation regarding the potential or actual tax consequences for the Holder
which will result from entering into the Agreement and from consummation of the
Exchange.  The Holder acknowledges that it bears complete responsibility for
obtaining adequate tax advice regarding the Agreement and the Exchange.

 

  10

   



 

3.12  No Registration, Review or Approval.  The Holder acknowledges, understands
and agrees that the Exchange Securities are being exchanged hereunder pursuant
to an exchange offer exemption under Section 3(a)(9) of the Securities Act.

 

Section 4.  Conditions Precedent to Obligations of the Company.  The obligation
of the Company to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing the Holder with prior
written notice thereof:

 

4.1  Delivery of Securities.  The Holder shall have delivered to the Company the
Securities through the delivery of appropriate documentation as identified by
the Company’s Transfer Agent.

 

4.2  Delivery of Opinion of Holder’s Counsel.  The Holder shall have delivered
the opinion of its counsel to Company’s Transfer Agent, with a copy to the
Company, that in such counsel’s opinion the issuance by the Company of the
Exchange Securities is exempt from the registration requirements of the
Securities Act pursuant to the exemption under Rule 144 under the Securities Act
and the Exchange Securities will be freely transferable and freely tradable by
the Holder without restriction pursuant to Rule 144 under the Securities Act,
assuming the Holder is not an Affiliate and the holding period requirements of
Rule 144 have been met.

 

4.3  No Prohibition.  No order of any court, arbitrator, or governmental or
regulatory authority shall be in effect which purports to enjoin or restrain any
of the transactions contemplated by this Agreement; and

 

4.4  Representations.  The accuracy in all material respects when made and on
the applicable Closing Date of the representations and warranties of the Holder
contained herein (unless as of a specific date therein);

 

Section 5.  Conditions Precedent to Obligations of the Holder.  The obligation
of the Holder to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of each of the following conditions, provided that
these conditions are for the Holder’s sole benefit and may be waived by the
Holder at any time in its sole discretion by providing the Company with prior
written notice thereof:

 

5.1  No order of any court, arbitrator, or governmental or regulatory authority
shall be in effect which purports to enjoin or restrain any of the transactions
contemplated by this Agreement; 

 

5.2  the representations and warranties of the Company (i) shall be true and
correct in all material respects when made and on the applicable Closing Date
(unless as of a specific date therein) for such representations and warranties
contained herein that are not qualified by “materiality” or “Material Adverse
Effect” and (ii) shall be true and correct when made and on the applicable
Closing Date (unless as of specific date therein) for such representations and
warranties contained herein that are qualified by “materiality” or “Material
Adverse Effect”;

 

5.3  all obligations, covenants and agreements of the Company required to be
performed at or prior to the applicable Closing Date shall have been performed;
and

 

5.4  from the date hereof to the relevant Closing Date, trading in the Company’s
common stock shall not have been suspended by the SEC or any Trading Market and,
at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any trading market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Holder makes it impracticable or inadvisable to
purchase the Exchange Securities at the closing.

 

  11

   



 

Section 6.  Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be construed under the laws of the state of New Jersey, without regard to
principles of conflicts of law or choice of law that would permit or require the
application of the laws of another jurisdiction.  The Company and the Holder
each hereby agrees that all actions or proceedings arising directly or
indirectly from or in connection with this Agreement shall be litigated only in
the Superior Court of the State of New Jersey or the United States District
Court for the District of New Jersey located in Bergen County, New Jersey or an
adjacent county.  The Company and the Holder each consents to the exclusive
jurisdiction and venue of the foregoing courts and consents that any process or
notice of motion or other application to either of said courts or a judge
thereof may be served inside or outside the State of New Jersey by generally
recognized overnight courier or certified or registered mail, return receipt
requested, directed to such party at its or his address set forth below (and
service so made shall be deemed “personal service”) or by personal service or in
such other manner as may be permissible under the rules of said courts.  THE
COMPANY AND THE HOLDER EACH HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT.

 

Section 7.  Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

Section 8.  Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

Section 9.  Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

Section 10.  No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

Section 11.  Entire Agreement; Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Holder, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Holder makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Holder.  No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.

 

Section 12.  Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (c) one calendar day (excluding
Saturdays, Sundays, and national banking holidays) after deposit with an
overnight courier service, in each case properly addressed to the party to
receive the same.

 



  12

   



  

The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Integrated Ventures Inc.

73 Buck Road – Suite 3

Huntington Valley, PA 19106

Attention:  Steve Rubak, CEO

Email:    steverubak@aol.com  

 

If to the Holder:

 

DigiMine, LLC

156 Saddle River Road

Saddle River, NJ 07458

Attention: Alan Uryniak

Email: uryniak@gmail.com

 

or to such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.

 

Section 13.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Exchange Securities.  The Holder may assign some
or all of its rights hereunder without the consent of the Company, in which
event such assignee shall be deemed to be the Holder hereunder with respect to
such assigned rights.

 

Section 14.  No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

Section 15.  Survival of Representations.  The representations and warranties of
the Company and the Holder contained in Sections 2 and 3, respectively, will
survive the closing of the transactions contemplated by this Agreement.

 

Section 16.  Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Signature Page Follows]



  13

   



 

IN WITNESS WHEREOF, the parties have executed this Exchange Agreement as of the
date first written above.

 



  Integrated Ventures, Inc.         By: /s/ Steve Rubakh

 

 

Name: Steve Rubakh       Title: CEO          

 

DigiMine LLC

 

 

 

 

 

 

By:

/s/ Alan Uryniak

 

 

 

Name: Alan Uryniak

 

 

 

Title:

 



 

  14



 